Citation Nr: 0126122	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-14 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of trauma to the right testicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from August 1972 to 
November 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  In June 2001, the veteran testified before the 
undersigned at a hearing at the Board's office in Washington, 
D.C.  A transcript of that hearing is of record.  


FINDING OF FACT

The veteran died on July [redacted], 2001.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the veteran's claim 
for an increased (compensable) evaluation for residuals of 
trauma to the right testicle.  38 U.S.C.A. § 7104(a) (West 
Supp. 2001); 38 C.F.R. § 20.1302 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has been notified that the veteran died on July [redacted], 
2001.  A copy of the death certificate is of record.  As a 
matter of law, a veteran's claim does not survive his or her 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, the 
veteran's appeal has become moot by virtue of his death and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no 
opinion as to the merits of the claim on appeal, or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2001).  


ORDER

The appeal is dismissed.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

